DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 14 December 2021 has been entered. Claims 1-20 remain pending in the application. 

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
		
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Crews et al (US 7,216,207 B1) hereinafter referred to as Armstrong-Crews in view of Yang et al (US 2014/0156965 A1) hereinafter referred to as Yang.

Regarding claim 1, Armstrong-Crews teaches A method comprising: 
dereferencing data that is stored in storage memory, responsive to a direction to delete the data (Armstrong-Crews Col. 6 Lines 16-19, "The system 500 allows the users to encrypt their data, so that the data can be logically deleted upon the expiration of data retention time, and subsequently physically deleted in a so-called "lazy" manner");
monitoring physical blocks in the storage memory for live data and the dereferenced data (Armstrong-Crews Col. 6 Lines 24-32, "The system 500 also comprises a data re-arranging component 515. The system 500 initially places the data on the disks 520 to optimize for read performance. However, when the data expiration time comes closer, as determined by timer 530, then the system 500 re-organizes the data on the disks 520 to reduce the data deletion time period. Data is moved to low activity disks 525 so that when the data is being deleted, there is not much interference from other disk I/O traffic"; the system monitors both live data and expired data to keep the data arranged on the disks in such a way as to maximize I/O throughput and keep expired data on slower disks);
 	and cooperating, by a processing device, with the monitoring the physical blocks in the storage memory, so that at least a physical block having the dereferenced data is erased prior to expiration of a logical deletion to physical erasure time limit (Armstrong-Crews Col. 5 Lines 45-48, "Subsequently, the system dynamically re-arranges 420 the data to ensure that physical data deletion operations can occur within the guarantees provided to the user"; the data is physically deleted within the limits set by the user, thus prior to the hard expiration time limit), however Armstrong-Crews does not explicitly teach Garbage collection (GC), thus the erasures of Armstrong-Crews are not explicitly executed during GC. 
Yang teaches garbage collection in the storage memory with the monitoring the physical blocks in the storage memory, so that at least a physical block having the data is garbage collected (Yang [0050] "In some embodiments, driver 126 also manages garbage collection for storage 130 to reclaim storage blocks with invalid data. As used herein, "reclaiming" a storage block or "reclamation" of a storage block refers to preparing the storage block for reuse (i.e., so that the storage block can store new data). In the case of flash media, reclamation may include copying valid data out of the storage block and erasing the block").
As Armstrong-Crews and Yang are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Armstrong-Crews with the Garbage collection of Yang. Armstrong-Crews does teaches the storage device can be semiconductor memory. In semiconductor memory, such as FLASH, the smallest unit of erasure is an entire block. Therefore, if there is still valid data remaining in a block of data that is designated for erasure, the valid data must be moved to a new block to be kept for later use, and then the original block is erased, which is the GC process. Every FLASH storage device performs this action, as data cannot be directly overwritten, therefore it would be obvious to a person of ordinary skill in the art to perform the erasures of Armstrong-Crews using the GC process of Yang to ensure the data integrity of the remaining valid data in the block storing the invalid data being erased. As this is a standard process in all FLASH devices, a person of ordinary skill in the art would have a reasonable chance of success making this change to Armstrong-Crews.

Independent claims 9 and 15 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding Computer readable media and System claims. 

Regarding claim 2, the combination of Armstrong-Crews and Yang teaches The method of claim 1, wherein the logical deletion to physical erasure time limit comprises a specified amount of time after the dereferencing the data (Armstrong-Crews Col. 5 Lines 45-48, "Subsequently, the system dynamically re-arranges 420 the data to ensure that physical data deletion operations can occur within the guarantees provided to the user";).

Regarding claim 3, the combination of Armstrong-Crews and Yang teaches The method of claim 1, wherein the cooperating the garbage collection with the monitoring the physical blocks comprises: prioritizing the physical block for the garbage collection, relative to further physical blocks to which the logical deletion to physical erasure time bound is not applied (Armstrong-Crews Col. 6 Lines 24-32, "The system 500 also comprises a data re-arranging component 515. The system 500 initially places the data on the disks 520 to optimize for read performance. However, when the data expiration time comes closer, as determined by timer 530, then the system 500 re-organizes the data on the disks 520 to reduce the data deletion time period. Data is moved to low activity disks 525 so that when the data is being deleted, there is not much interference from other disk I/O traffic"; as the system is moving the data ).

Dependent claim 10 has substantially the same scope and limitations as claim 3 as it is the corresponding Computer readable media claim. Therefore, claim 10 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 4, the combination of Armstrong-Crews and Yang teaches The method of claim 1, wherein the cooperating the garbage collection with the monitoring the physical blocks comprises: increasing a weighted priority of the physical block for the garbage collection, responsive to an increased time since the dereferencing the data (Armstrong-Crews Col. 6 Lines 24-32, "The system 500 also comprises a data re-arranging component 515. The system 500 initially places the data on the disks 520 to optimize for read performance. However, when the data expiration time comes closer, as determined by timer 530, then the system 500 re-organizes the data on the disks 520 to reduce the data deletion time period. Data is moved to low activity disks 525 so that when the data is being deleted, there is not much interference from other disk I/O traffic"; as the system is moving the data pending physical deletion into a spot on the disk to reduce the time it takes to physically delete the data, the priority of the data pending deletion is weighted).



Regarding claim 5, the combination of Armstrong-Crews and Yang teaches The method of claim 1, wherein the storage memory comprises a storage device and wherein cooperating the garbage collection in the storage memory comprises erasing the storage device within the logical deletion to physical erasure time limit (Armstrong-Crews Fig. 1 storage device 103; Col. 5 Lines 45-48, "Subsequently, the system dynamically re-arranges 420 the data to ensure that physical data deletion operations can occur within the guarantees provided to the user").

Dependent claims 12 and 17 have substantially the same scope and limitations as claim 5 as they are respectively the corresponding Computer readable media and System claims. Therefore, claims 12 and 17 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 6, the combination of Armstrong-Crews and Yang teaches The method of claim 1, wherein the cooperating the garbage collection with the monitoring the physical blocks comprises:  determining priority for the garbage collection and erasure of the physical block based on a time stamp of the dereferencing the data (Armstrong-Crews Col. 6 Lines 8-11, "As shown in FIG. 5, the invention comprises a system 500 comprising a data deletion predictor component 510, which looks at the current state of the system 500 with respect to the number of objects and their physical deletion dates"; the date used by the system is a timestamp).

Dependent claim 18 has substantially the same scope and limitations as claim 6 as it is the corresponding System claim. Therefore, claim 18 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 8, the combination of Armstrong-Crews and Yang teaches The method of claim 1, wherein the cooperating the garbage collection with the monitoring the physical blocks comprises: determining the data and the physical block having the dereferenced data are associated with an object in an object store to which the logical deletion to physical erasure time limit applies (Armstrong-Crews Col. 4 Lines 4-6, "The object may comprise any data format such as text data, audio data, and/or image data"; Col. 5 Lines 15-18, "FIG. 3 illustrates the deletion process under two scenarios: (1) the object can be deleted within the user-specified time window and (2) the object cannot be deleted within the user-specified time window"); and garbage collecting and erasing the physical block and the further physical blocks, within the logical deletion to physical erasure time limit (Armstrong-Crews Col. 5 Lines 45-48, "Subsequently, the system dynamically re-arranges 420 the data to ensure that physical data deletion operations can occur within the guarantees provided to the user";).

Dependent claims 14 and 20 have substantially the same scope and limitations as claim 8 as they are respectively the corresponding Computer readable media and System claims. Therefore, claims 14 and 20 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Claims 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Armstrong-Crews and Yang as applied to claims 1, 9, and 15 above, and further in view of Mutha et al (US 2016/0162364 A1) hereinafter referred to as Mutha.

Regarding claim 7, the combination of Armstrong-Crews and Yang teaches The method of claim 1, however, the combination of Armstrong-Crews and Yang does not explicitly teach further comprising: modifying one or more snapshots to replace the data in each of the one or more snapshots with other data.
Mutha teaches further comprising: modifying one or more snapshots to replace the data in each of the one or more snapshots with other data (Mutha [0042] "Advantageously, in certain embodiments, storage pruning techniques described herein may be performed on a more fine-grain basis than in currently available systems. Storage pruning can be a feature through which users, such as administrators or compliance officers, can discover backed up data that matches a pattern provided by them and can then have the ability to copy or delete such data entirely from the backups"; [0043] "In addition to the storage pruning features described above, additional features are described below that can enable editing of data in the backups"; editing of the data to be pruned is replacing the original data with new data).
As Armstrong-Crews with Yang and Mutha are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Armstrong-Crews and Yang with the snapshot editing of Mutha. One of ordinary skill in the art would have been motivated to make this modification because the policies of Armstrong-Crews regarding data retention are in place for data security purposes. If the data physically deleted from Armstrong-Crews is still available in backups, then the security of the data is compromised. Therefore, by implementing the snapshot editing of Mutha, the security of the system of Armstrong-Crews is enhanced. A person of ordinary skill in the art would have a reasonable chance of success making this change to the combination of Armstrong-Crews and Yang as it is merely a form of writing data, which both Armstrong-Crews and Yang are capable of.

Dependent claims 13 and 19 have substantially the same scope and limitations as claim 7 as they are respectively the corresponding Computer readable media and System claims. Therefore, claims 13 and 19 are rejected under 35 U.S.C. 103 for at least the same reasons as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132